Name: Commission Regulation (EEC) No 1577/91 of 11 June 1991 amending Regulation (EEC) No 2911/90 laying down detailed rules of application for aid for the production of certain varieties of grapes for drying
 Type: Regulation
 Subject Matter: Europe;  agricultural policy;  farming systems;  foodstuff;  plant product
 Date Published: nan

 12. 6 . 91No L 147/6 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1577/91 of 11 June 1991 amending Regulation (EEC) No 2911/90 laying down detailed rules of application for aid for the production of certain varieties of grapes for drying Committee for Products Processed from Fruit and Vegeta ­ bles, HAS ADOPTED THIS REGULATION : Article 1 Article 3 (2) (d) of Regulation (EEC) No 2911 /90 is hereby replaced by the following : '(d) a declaration by the producer that none of the areas in question nor the products harvested therefrom are the subject of an application for aid under other schemes and in particular those to offset loss of income to the producer for dried grapes pursuant to : '  Council Regulation (EEC) No 895/85 (*),  the Commission Decision of 5 July 1989 (**). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2201 /90 (2), and in particular Article 6 (6) thereof, Whereas the sound operation of the aid scheme per hectare requires in particular that Community aids should not be paid in combination in respect of the same area ; whereas only aids granted to improve agricultural produc ­ tion structures, excluding any allowance to offset loss of income, during the period of application of such aids should be considered compatible with the abovemen ­ tioned principle ; whereas, as a consequence, aids or allo ­ wances provided for by Council Regulation (EEC) No 895/85 of 1 April 1985 on a common measure to improve the structures of the wine-making sector in Greece (3), as amended by Regulation (EEC) No 3768/85 (4), and the Commission Decision of 5 July 1989 for granting finan ­ cial assitance from EAGGF, Guidance Section, for an operational programme to combat phylloxera which has affected the vineyards of Crete (Greece) (*) should accor ­ dingly be excluded ; whereas the provisions in force should accordingly be made more flexible and defined more closely and Article 3 of Commission Regulation (EEC) No 2911 /90 (6) should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management 0 OJ No L 94, 4. 4. 1985, p. 2. H OJ No C 188 , 25. 7. 1989, p. 4.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 201 , 31 . 7. 1990, p. 1 . 0 OJ No L 97, 4. 4. 1985, p. 2. O OJ No L 362, 31 . 12 . 1985, p. 8 . O OJ No C 188, 25. 7. 1989 , p. 4. (6) OJ No L 278, 10. 10. 1990, p. 35.